DETAILED ACTION
This Office action is in response to the amendment filed 17 March 2022. Claims 1-3, 5-7, 9-11, 13, and 14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3,5-7, 9-11, 12, and 13 are objected to because of the following informalities.  Appropriate correction is required.
For the independent claims, “among the list of the transmission parameters” should probably be corrected to ---from among the list of the transmission parameters---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the independent claims (receiving feature and configuring feature), it is not clear which features is modified by “among the list of the transmission parameters”.
For Claims 1 and 9, amending “information for determining transmission parameters for a terminal which does not perform a channel busy ratio (CBR) measurement among the list of the transmission parameters” to read ---information for determining transmission parameters from among the list of the transmission parameters for a terminal which does not perform a channel busy ratio (CBR) measurement--- would be clearer.
For Claims 5 and 13, amending “information for determining transmission parameters for a terminal which does not perform a channel busy ratio (CBR) measurement among the list of the transmission parameters” to read ---information for determining transmission parameters from among the list of the transmission parameters for a terminal which does not perform a channel busy ratio (CBR) measurement--- would be clearer.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 5, 7, 9, 11, 13, and 15, as understood in light of any rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0261216, hereinafter “Lee ‘216”) in view of Lee et al. (US 2019/0373637, hereinafter “Lee ‘637”).
For Claims 1 and 9, Lee ‘216 teaches a method performed by a terminal in a wireless communication system, and a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver (see paragraphs 9, 107: transceiver, processor); the method comprising: 
receiving, from a base station, a message including information for indicating a list of transmission parameters for a terminal which does not perform a channel busy ratio (CBR) measurement (see paragraphs 76-78: base station transmits message with CBR for UE that does not perform CBR measurement; paragraph 80: CBR information includes CBR value and associated resource pool ID information; paragraph 99-103: CBR level information includes list of parameters related to transmission); 
in case that the terminal is the terminal which does not perform the CBR measurement, determining the transmission parameters for the terminal based on the information (see paragraphs 75, 76, 79: UE uses the CBR information received).
Lee ‘216 as applied above is not explicit as to, but Lee ‘637 teaches information for indicating the list of transmission parameters and the information for determining the transmission parameters for the terminal among the list of the transmission parameters (see paragraphs 112, 113: look-up table links CBR information with transmission parameters; paragraph 110: transmission parameter configuration based on CBR); and 
transmitting data using the determined transmission parameters (see paragraphs 155, 156: UE uses the transmission parameters determined).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the provided CBR information as in Lee ‘216 for determining communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not making CBR measurements.  
For Claims 5 and 13, Lee ‘216 teaches a method performed by a base station in a wireless communication system, and a base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver (see paragraphs 7, 106: processor, transceiver), the method comprising: 
configuring information for indicating a list of transmission parameters for a terminal which does not perform a channel busy ratio (CBR) measurement (see paragraphs 76-78: base station transmits message with CBR for UE that does not perform CBR measurement; paragraph 80: CBR information includes CBR value and associated resource pool ID information; paragraph 99-103: CBR level information includes list of parameters related to transmission); and 
transmitting, to the terminal which does not perform the CBR measurement, a message including the information for indicating the list of transmission parameters for the terminal which does not perform the CBR measurement (see paragraphs 75, 76, 79).  
As applied above, Lee ‘216 is not explicit as to, but Lee ‘637 teaches that the information is information for determining the transmission parameters among the list of the transmission parameters (see paragraphs 112, 113: look-up table links CBR information with transmission parameters; paragraph 110: transmission parameter configuration based on CBR).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide CBR information as in Lee ‘216 for a terminal to determine communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not making CBR measurements.  
For Claims 3, 7, and 11, Lee ‘216 as applied above is not explicit as to, but Lee ‘637 teaches the method, wherein the transmission parameters include at least one of a maximum transmission power, a range of resource block (RB) numbers, or a range of modulation and coding schemes (MCSs) (see paragraphs 112, 113).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate the provided CBR information as in Lee ‘216 with the communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not capable of making CBR measurements.  

Claims 2, 6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0261216, hereinafter “Lee ‘216”) and Lee et al. (US 2019/0373637, hereinafter “Lee ‘637”) as applied to claims 1, 5, 9, and 13 above, and further in view of Gulati et al. (US 2018/0048577).
For Claims 2, 6, and 10, the references as applied above are not explicit as to, but Gulati teaches the method, wherein the message is included in a radio resource control (RRC) message (see paragraphs 74, 77: it is known to use RRC signaling for CBR-related signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use RRC signaling as in Gulati when implementing the method of Lee ‘216 and Lee ‘637. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring that a specific terminal receives the specific information.
For Claim 14, Lee ‘216 as applied above is not explicit as to, but Lee ‘637 teaches the base station, wherein the transmission parameters include at least one of a maximum transmission power, a range of resource block (RB) numbers, or a range of modulation and coding schemes (MCSs) (see paragraphs 112, 113).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to associate the provided CBR information as in Lee ‘216 with the communication parameters as in Lee ‘637. The motivation would be to ensure that a device selects the appropriate parameters even when such a device is not capable of making CBR measurements.  
The references as applied above are not explicit as to, but Gulati teaches the method, wherein the message is included in a radio resource control (RRC) message (see paragraphs 74, 77: it is known to use RRC signaling for CBR-related signaling).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use RRC signaling as in Gulati when implementing the method of Lee ‘216 and Lee ‘637. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring that a specific terminal receives the specific information.

Response to Arguments
The amendment filed 17 March 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected over prior art. 
With regards to teachings of Lee1, please note that the claim language requires the receiving of “information indicating a list of transmission parameters”. The claim does not actually require the receiving of the list itself. The CBR information of Lee, including both a CBR value and associated information such as resource pool ID, is indicative of a list of transmission parameters. Moreover, the CBR value is information for determining transmission parameters.
As regards path switching, please note that determining a path to switch to is necessarily a determination of transmission parameters. Moreover, applicant’s own disclosure is largely directed to path switching. See paragraphs 86, 114, and 294, for example, of the pre-grant publication of the instant application which teach using the CBR and list of transmission parameters for path switching determination. As in applicant’s disclosure Lee1 teaches using a CBR to determine path switching. 
Applicant cites to paragraph 95 of Lee1. Please note that paragraph 95 was not cited in the rejection. Please also note that paragraph 95 says “When the sidelink channel busy ratio is high, it may not be possible to adjust the transmission pattern. In this case, it may be desirable to switch the traffic transmission from the sidelink (i.e. PC5 interface) to the uplink (Uu interface).” Switching from a sidelink to an uplink, when a transmission pattern may not be adjusted for the sidelink, is still necessarily a change in transmission parameters. 
As regards teachings of Lee2, please note that a lookup table of transmission parameters is a list of transmission parameters. The CBR is used to index into the LUT to determine which transmission parameters to use. Applicant seems to be arguing that a UE cannot use a received CBR to index into the LUT, but applicant’s reasoning is not clear. Please note that Lee1 is relied on for teaching the provision of a CBR value to a UE that does not perform CBR measurement. Lee2 is relied on for teaching a manner of using a CBR value to determine transmission parameters.
As to “a terminal that cannot perform CBR measurement”, applicant is again reminded that this is not claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khoryaev et al. (US 2020/0029245) teaches a system of using CBR values for adjusting transmission parameters. Chae et al. (US 2019/0373502) teaches a system in which a UE uses a CBR value to determine transmission parameters. Axmon et al. (US 2019/0319723) teaches resource pool configuration and selection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        5/16/2022



/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466